_ SEABURY, J.
Before this cause was finally submitted, the plaintiffs asked leave to discontinue. It was the plaintiffs’ right to have this motion granted, with costs against them, and without prejudice to the right to bring a new action. Section 248 of the Municipal Court Act (Laws J902, c. 580). The learned court below, instead of granting the motion, awarded judgment on the merits for the defendant.
The judgment is reversed, with costs to the appellants, and the action dismissed, with costs against the plaintiffs, and without prejudice to the right to bring a new action. All concur.